Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner's amendment was given in a telephone interview with Robert Faris on 06/15/2021.
During the interview, Applicant's representative agreed to the following:

In the claim: 
This listing of claims will replace all prior versions, and listings, of claims in the application:

1.	(Currently Amended) A diverse redundancy autonomous vehicle control system comprising:
sensor inputs for operative connection to sensors that detect obstacles;
a memory; and
at least one processor operatively coupled to the sensor inputs and the memory, the at least one processor executing, based on instructions stored in the memory, a first neural network configured to determine safe driving behavior and to provide responses to  the sensor inputs  to generate autonomous vehicle action planning to avoid the detected obstacles; 
the at least one processor executing in parallel with the first neural network, based on instructions stored in the memory, a second  neural network configured to determine unsafe driving behavior and 

2.	(Previously Presented) The system of claim 1 wherein the at least one processor executes instructions stored in the memory to control the second neural network to check the generated action planning for at least one condition from the group of conditions comprising:
whether the generated action planning will cause unsafe operation if implemented; 	
whether the generated action planning will cause an illegal operation if implemented; or
whether the generated action planning will cause an unethical operation if implemented.

3.	(Previously Presented) The system of Claim 2, wherein the a different neural network is used to concurrently check the generated action planning for each condition of the group of conditions.

4.	(Previously Presented) The system of Claim 2, wherein the second neural network is used to check the generated action planning for two or more conditions of the group of conditions.

5.	(Previously Presented) The system of claim 1 wherein the first neural network generates plural potential plans of action, and executes instructions stored in memory to control the second neural network to rate the plural potential plans of action.

6.	(Previously Presented) The system of claim 5 wherein the at least one processor executes instructions stored in memory to control the second neural network to rate based on safety the action planning the first neural network generates.



8.	(Currently Amended) The system of claim 1 wherein the first and second neural networks are trained using the same data.

9.	(Currently Amended) The system of claim 1 wherein the first and second neural networks are trained using different data.

10.	(Previously Presented) The system of claim 1 further comprising an arbiter that decides whether to override the action planning the first neural network generates in response to the outputs the second neural network produces.

11.	(Cancel) 

12.	(Previously Presented) The system of claim 1 wherein the sensor inputs comprise at least two of object location/position tracking, environment sensing, and obstacle location mapping.

13.	(Previously Presented) The system of claim 1 wherein the at least one processor executes instructions in memory to control the second neural network to generate a hazard level scalar value indicating a hazard level of the generated action planning.

14.	(Previously Presented) The system of claim 1 further including a hand-coded safety system that also concurrently monitors the action planning.

15.	(Previously Presented) The system of claim 1 wherein the second neural network is configured to be simpler and/or lower resolution than the first neural network.

16.	(Cancel) 

17.	(Currently Amended) A method performed by a least one processor by executing instructions stored in memory, the method comprising:
executing first instructions stored in memory to process sensor inputs with a first neural network configured to determine safe driving behavior and to generate operational outputs based on first responses to the sensor inputs; 
executing second instructions stored in memory to concurrently process the same or different sensor inputs with  a second neural network different from the first neural network, the second neural network being complementary to the first neural network used to generate the operational outputs, the second neural network configured to determine unsafe driving behavior and  providing at least some responses to the sensor inputs that are oppositional to the responses of the first neural network; and
selectively implementing the generated operational outputs at least in part in response to the processing with the oppositional responses of the second, complementary neural network.

18.	(Previously Presented) The method of claim 17 further including training the first and second neural networks with the same training data.

19.	(Previously Presented) The method of claim 17 further including training the first and second neural networks with different training data.

20.	(Previously Presented) The method of claim 17 wherein selectively implementing includes arbitrating use of the generated operational outputs at least in part in response to oppositional responses of the second,  complementary neural network.


at least one neural network configured to determine how to drive safely that generates operation commands in response to inputs; and
at least one further machine learning object configured to determine how not to drive safely that produces at least some oppositional responses to the at least one neural network, the at least one further machine learning object providing:
1)	a lower accuracy or precision than the at least one neural network, and/or
2)	an oppositional response that is the inverse of the operation commands the at least one neural network produces; and/or
3)	checking to determine whether the operation commands are reasonable based on an intention signal the at least one neural network provides.

22 (Previously Presented).  The system of claim 21 wherein the at least one further machine learning object comprises a second neural network.

23 (Previously Presented).  The system of claim 1 wherein the first neural network generates an intention signal, and the second neural network uses the intention signal to evaluate the autonomous vehicle action planning.
REMINDER:  An amendment to an abstract is treated like an amendment to the specification.  
If changes are minor in nature, submit a REPLACEMENT abstract with markings to show all changes relative to the immediate prior version.  Show changes by strikethrough and underline.  DOUBLE brackets can be used to delete 5 or fewer characters (e.g., [[error]]).  If strikethrough cannot easily be perceived (e.g., punctuation), use double brackets OR include extra text with deletion and insert (e.g., 
If abstract is substantially rewritten, submit a NEW abstract in clean text (nor markings) accompanied by an instruction for the cancellation of the previous abstract.
Any new, or replacement, abstract must be submitted on a separate sheet (37 C.F.R. § 1.72)

Allowable Subject Matter
Claims 1-6, 8-10 and 12-23 are allowed.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The claims are allowable in view of applicant argument filed on 03/25/2021 (Pages 8-10 and 9 in particular).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN W CHARLESTON whose telephone number is (571)272-4757. The examiner can normally be reached on Monday-Friday 7AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto .gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.W.C/            Examiner, Art Unit 3663